



Univar Inc. Omnibus Waiver regarding Whistleblower Protections
Univar Inc. and its subsidiaries (collectively, the “Company”) are party to
agreements, plans, programs, policies and arrangements with current and former
employees, members and agents of the Company, including but not limited to
employment, confidentiality, separation, release, settlement, equity,
restrictive covenant, consulting and other similar agreements (collectively, the
“Employee Arrangements”). This Omnibus Waiver (the “Waiver”) has been approved
by the Compensation Committee of the Board of Directors of Univar Inc. as of May
3, 2017 (the “Effective Date”) in accordance with whistleblower provisions under
applicable U.S. federal, state, local and non-U.S. law and regulation.
This Waiver applies with respect to all Employee Arrangements in effect as of
the Effective Date. This Waiver shall be deemed to amend and become a part of
the terms and provisions of each of the Employee Arrangements and the terms and
provisions of this Waiver will prevail in the event of any conflicting terms or
provisions in the Employee Arrangements. This Waiver is intended to waive any
and all rights of the Company to enforce the terms and provisions of any
Employee Arrangement that may be deemed to violate whistleblower provisions
under applicable U.S. federal, state, local and non-U.S. laws and regulations.
Waiver of Rights under Employee Arrangements
The Company hereby waives any and all rights it may now or in the future have to
enforce the terms and provisions of any Employee Arrangement that:
(i)
preclude or prohibit any employee or former employee of the Company from
recovering monetary damages from the government under Section 21F of the
Securities Exchange Act of 1934, as amended;

(ii)
limit the ability or right of any employee or former employee of the Company to
disclose possible violations of applicable U.S. federal, state, local and
non-U.S. law or regulation to, file a charge or complaint with, or participate
in an investigation or proceeding conducted by, any governmental agency or
entity, or make other disclosures that are protected under the whistleblower
provisions of applicable U.S. federal, state and non-U.S. law or regulation; and

(iii)
require any such employee or former employee to seek authorization from, or to
provide notice to, the Company or any of its affiliates prior to or after taking
any of the actions described in subclause (ii) above.

Interpretation and Administration
The Compensation Committee of the Board and the General Counsel of the Company
has the authority to administer, interpret and construe this Waiver.




Univar Inc.

By: /s/ Stephen N. Landsman
                Name: Stephen N. Landsman
                Title: Executive Vice President, General Counsel & Secretary






